UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6536


MICHAEL BRUNELL FLANIGAN,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; HARLEY LAPPIN; OFFICER SMITH;
LIEUTENANT BROE; BOP; LIEUTENANT NEGRON; A. JOSEPH; D.
TOWNES; R.E. HOLT; T. THOMAS; VANESSA ADAMS; KAREN WHITE;
HARRELL WATTS; DR. B. RICE,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00446-MSD-TEM)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael Brunell Flanigan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Brunell Flanigan appeals the district court’s

order dismissing his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), without prejudice for failure to comply with a court

order.     We   have    reviewed   the       record   and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Flanigan v. United States, No. 2:08-cv-

00446-MSD-TEM (E.D. Va. filed Mar. 6, 2009 & entered Mar. 9,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately        presented    in    the    materials

before   the    court   and   argument       would    not   aid    the   decisional

process.



                                                                           AFFIRMED




                                         2